Citation Nr: 1423732	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment received at Ochsner Medical Center on June 15, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to August 1973.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision of the Department of Veterans Affairs (VA) Medical Center in Jackson, Mississippi (VAMC) that denied payment or reimbursement for medical expenses incurred as a result of treatment received at Ochsner Medical Center on June 15, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking payment or reimbursement for treatment received at a private medical facility on June 15, 2009.  After review of the record, the Board finds that further development is necessary prior to appellate consideration.  It is initially noted that, in his substantive appeal, the Veteran referenced a letter from his wife that supported his contentions.  As pointed out by the Veteran's representative, this document has not been made available for appellate review and should be included in the record.  In addition, it is noted that VA outpatient treatment records dated on June 1, 2009, show that he contacted VA for complaints of tingling of the face that raised a concern of a possible stroke.  While it was noted that this did not represent an authorization for VA payment, the Veteran was advised to report to the nearest emergency room.  That document continues that the Veteran manifested "facial paresthesias, sudden onset" and concludes with "THIS NOTE CONTINUED ON NEXT."  There is no second page in the record so the evidence is incomplete.  Finally, it is noted that the Veteran appears to have had a podiatry appointment at the VA outpatient treatment facility on June 8, 2009, but records from that appointment, if made and kept, have not been associated with the claims folder.  The Board finds that a complete record is necessary prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should contact the Veteran and his spouse and request that they provide an additional copy of the letter, reportedly dated on November 20, 2009, referenced in the Veteran's substantive appeal.  

2.  The VAMC should insure that copies of all records of the Veteran's VA outpatient treatment on June 1 and June 8, 2009, are of record and available for review by the Board.  

3.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

